FILED
                             NOT FOR PUBLICATION                            DEC 14 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JOAQUIN A. GUERRA AQUINO,                        No. 14-73757

               Petitioner,                       Agency No. A092-543-446

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      Joaquin A. Guerra Aquino, a native and citizen of El Salvador, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his applications for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C.§ 1252. We review de novo

constitutional claims and questions of law. Mohammed v. Gonzales, 400 F.3d 785,

791-92 (9th Cir. 2005). We dismiss in part and deny in part the petition for review.

      We lack jurisdiction to consider Guerra Aquino’s impermissible collateral

attack upon his underlying 2008 Nevada conviction. See Ramirez-Villalpando v.

Holder, 645 F.3d 1035, 1041 (9th Cir. 2010) (holding that petitioner could not

collaterally attack his state court conviction on a petition for review of a BIA

decision).

      Guerra Aquino’s contention that the agency has prosecuted him a second

time for the same offense and he has received multiple punishments for the same

offense is without merit. Because removal is a civil action, not criminal

punishment, it does not constitute double jeopardy because it is not a second

punishment for a single crime. See Urbina-Mauricio v. INS, 989 F.2d 1085, 1089

n.7 (9th Cir. 1993).

      Guerra Aquino does not raise in his opening brief, and therefore has waived,

any challenge to the agency’s dispositive determinations regarding removability

under 8 U.S.C. § 1182(a)(7)(A)(i)(I), his failure to establish a CAT claim, and his

ineligibility for asylum, withholding of removal and other forms of relief. See Rizk




                                           2                                       14-73757
v. Holder, 629 F.3d 1083, 1091 n.3 (9th Cir. 2011) (a petitioner waives an issue by

failing to raise it in the opening brief).

       PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                             3                               14-73757